Name: Commission Implementing Decision (EU) 2019/902 of 28 May 2019 on a measure taken by Sweden pursuant to Directive 2006/42/EC of the European Parliament and of the Council to prohibit the placing on the market of a scissor lift for vehicles (model TL530LF) manufactured by TWA Equipment S.r.l. (notified under document C(2019) 3886) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: consumption;  technology and technical regulations;  marketing;  mechanical engineering;  trade policy;  Europe
 Date Published: 2019-06-03

 3.6.2019 EN Official Journal of the European Union L 144/47 COMMISSION IMPLEMENTING DECISION (EU) 2019/902 of 28 May 2019 on a measure taken by Sweden pursuant to Directive 2006/42/EC of the European Parliament and of the Council to prohibit the placing on the market of a scissor lift for vehicles (model TL530LF) manufactured by TWA Equipment S.r.l. (notified under document C(2019) 3886) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular the second subparagraph of Article 11(3) thereof, Whereas: (1) On 20 July 2017, Sweden informed the Commission of a measure that it had taken pursuant to Article 11(1) of Directive 2006/42/EC to prohibit the placing on the market of a scissor lift for vehicles (model TL530LF) manufactured by TWA Equipment S.r.l., Via Inn s.n.c. 65015, Montesilvano (PE), Italy (hereinafter the manufacturer) and distributed by LidkÃ ¶pings Carpart AB, Plastagan 12C, 53155 LidkÃ ¶ping, Sweden (hereinafter Carpart). (2) Sweden took the measure because it considered that the scissor lift for vehicles did not satisfy the essential health and safety requirement set out in point (c) of Section 4.1.2.6 of Annex I to Directive 2006/42/EC. That provision requires machinery to be designed and constructed in such a way that the loads cannot creep dangerously or fall freely and unexpectedly, even in the event of partial or total failure of the power supply or when the operator stops operating the machine. Sweden justified the measure taken by it on the grounds that the pipe rupture valve did not work properly, affecting the safe functioning of the loading devices and posing potentially serious safety hazards as a result. In addition, Sweden argued that certain safety features were disabled (namely, the pressure-sensing valves) when the lift was lowered using the complete lowering button and this could result in the runways becoming uneven. (3) After receiving notification of the safeguard measure taken by Sweden, the Commission entered into consultation with the parties concerned in order to hear their views. The Commission sent a letter to the manufacturer on 12 August 2017, to which the manufacturer did not reply. Based on the information communicated from the Swedish authorities to the Commission, Carpart is no longer supplying the product in question on the Swedish market. Furthermore, Carpart noted that it was in the process of replacing the factory-installed pipe rupture valves with improved pipe rupture valves on the TWA vehicle lifts model TL530LF that have already been supplied in Sweden. The Swedish authorities welcomed the actions taken by Carpart to improve the safety of the TL530LF model. (4) The explanations provided by Sweden and the documentation available to the Commission demonstrate that the scissor lift for vehicles model TL530LF fails to satisfy the essential health and safety requirement set out in point (c) of Section 4.1.2.6 of Annex I to Directive 2006/42/EC. (5) The measure taken by Sweden is necessary to ensure that the scissor lift for vehicles model TL530LF does not pose potentially serious safety hazards due to the malfunctioning of the pipe rupture valve or the disabling of certain safety features. Only a prohibition will ensure that the product is not placed on the market until the relevant essential health and safety requirement has been satisfied. (6) Therefore, the safeguard measure taken by Sweden is suitable, necessary and proportionate and should be considered justified, HAS ADOPTED THIS DECISION: Article 1 The measure taken by Sweden to prohibit the placing on the market of a scissor lift for vehicles (model TL530LF) manufactured by TWA Equipment S.r.l., Via Inn s.n.c. 65015, Montesilvano (PE) Italy and distributed by LidkÃ ¶pings Carpart AB, Plastagan 12C, 53155 LidkÃ ¶ping, Sweden is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 May 2019. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 157, 9.6.2006, p. 24.